IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE §
PETITION OF JAMES ARTHUR § No. 170, 2015
BIGGINs FOR AN §
EXTRAORDINARY WRIT §

Submitted: April 20, 2015
Decided: April 24, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices
O R D E R

This 24th day of April 2015, upon consideration of the notice to show
cause and the petitioner’s response thereto, it appears to the Court that:

(1) On July 11, 2011, this Court entered an order prohibiting the
petitioner, James Biggins, from “ﬁling any further papers in this Court
challenging his convictions in Cr. ID 9609015504 without prior approval of
a Justice of this Court.”

(2) On April 6, 2015, Biggins ﬁled a “Motion for an Extraordinary
Writ,” which appeared to be an untimely attempt to appeal a Superior Court
decision dated August 6, 2012. The Senior Court Clerk issued a notice to
Biggins to show cause why his “motion” should not be dismissed as an
untimely appeal. In his response, Biggins states that he is not seeking
review of the Superior Court’s August 6, 2012 order but, in fact, is seeking

review of the jury instructions given by the Superior Court at his 1997 trial.

(3) Biggins’ “Motion for an Extraordinary Writ” is in violation of
this Court’s July 11, 2011 order prohibiting him from ﬁling any further
papers in Cr. ID 9609015504 without prior approval of the Court. Biggins
had no right to appeal the issue he now seeks to raise, thus his “motion” does
not meet the threshold requirements for invoking this Court’s original
jurisdiction to issue an extraordinary writ.1 Consequently, his “motion” is

not approved for ﬁling and shall be dismissed.

NOW, THEREFORE, IT IS ORDERED that the “Motion for an
Extraordinary Writ” is hereby DISMISSED.

BY THE COURT:

/s/Rand}g J. Holland
Justice

1 In re Biggins, 2014 WL 1512803 (Del. Apr. 15, 2014).